DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the numbering of views is incorrect.  According to 37 C.F.R. 1.84(u) “View numbers must be preceded by the abbreviation “FIG.”". Currently, the view numbers are preceded by the word "FIGURE". Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 6-20 are rejected under 35 U.S.C. 103 as being unpatentable over Xia (US 2010/0141127) (Xia) as evidenced by Walters (US 7279704) (Walters).

In reference to claims 1-2, 6-8 and 17-19, Xia teaches a compound of the formula shown below (Xia [0045])


    PNG
    media_image1.png
    183
    256
    media_image1.png
    Greyscale

for example wherein in the formula, n is 1, R1 is heteroaryl and R2 to R5 are each hydrogen. 

While Xia does not expressly teach that heteroaryl is one or more of the instantly claimed groups, Xia refers to portions of Walters that are incorporated by reference. Walters defines a heteroaryl group as follows:
The term "heteroaryl" as used herein contemplates single-ring hetero-aromatic groups that may include from one to three heteroatoms, for example, pyrrole, furan, thiophene, imidazole, oxazole, thiazole, triazole, pyrazole, pyridine, pyrazine and pyrimidine, and the like. 

Xia as evidenced by Walters discloses the compound of the formula above that encompasses the presently claimed compound, including n is 1, R1 is heteroaryl (e.g. pyridine, pyrimidine, pyrazine, oxazole, or thiazole) and R2 to R5 are each hydrogen. Each of the disclosed substituents from the substituent groups of Xia as evidenced by Walters are considered functionally equivalent and their selection would lead to obvious variants of the compound.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the formula shown above to provide the compound described above, which is both disclosed by Xia and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
For Claim 1: Reads on Formula I wherein R2, R3, R4 and R5 are each hydrogen, n is 1, and R1 is e.g. a pyrimidine.
For Claim 2: Reads on wherein n is 1
For Claim 6: Reads on e.g. LA44. 
For Claim 7: Reads on LB1. 
For Claim 8: Reads on compound 36809.
For Claim 17-19: Reads on wherein R1 is e.g. a pyrimidine.

In reference to claims 9-14, Xia teaches the compound as described above for claim 1 and further teaches that it is for use in an organic light emitting device comprising an anode, a cathode, an organic layer between  the anode and cathode that is an emissive layer comprising a host and the compound as described above for claim 1, wherein the host is one of several exemplary known materials including the triphenylene host below or a metal complex (Xia [0019] Table 1).


    PNG
    media_image2.png
    84
    237
    media_image2.png
    Greyscale


Given that Xia discloses the device configuration that encompasses the presently claimed device structure, including an anode, cathode an emitting layer with taught host materials, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, to use the device configuration, which is both disclosed by Xia and encompassed within the scope of the present claims and thereby arrive at the claimed invention. 
For Claim 9: Reads on the claimed device structure including a compound of Formula I wherein R2, R3, R4 and R5 are each hydrogen, n is 1, and R1 is e.g. a pyrimidine.
For Claim 10: Reads on wherein the compound is a dopant in an emissive layer. 
For Claim 11: Reads on a host that is a triphenylene containing a benzofused thiophene. 
For Claim 12: Reads on the claimed host comprising triphenylene. 
For Claim 13: Reads on the claimed material.
For Claim 14: Reads on wherein the host is a metal complex. 


In reference to claim 15-16, Xia teaches the device as described above for claim 9 and further teaches that the device is used in a consumer product that can be e.g. a flat panel display (Xia [0020] [0036]).
Given that Xia discloses the consumer device that encompasses the presently claimed device structure, including where it is a flat panel display, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, to use the consumer device, which is both disclosed by Xia and encompassed within the scope of the present claims and thereby arrive at the claimed invention. 

In reference to claim 20, Xia teaches a compound of the formula shown below (Xia [0045])


    PNG
    media_image1.png
    183
    256
    media_image1.png
    Greyscale

for example wherein in the formula, n is 1, R1 is a substituted aryl group and R2 to R5 are each hydrogen. 

Xia exemplifies a compound 9 that includes a substituted aryl as a group R1 wherein the substituent is an aromatic group (Xia [0058]). 

While Xia does not expressly teach that aryl substituent is one or more of the instantly claimed groups, Xia refers to portions of Walters that are incorporated by reference. Walters defines a aryl group as follows and a heteroaryl group a described above herein. 
The term "aryl" or "aromatic group" as used herein contemplates single-ring groups and polycyclic ring systems. The polycyclic rings may have two or more rings in which two carbons are common by two adjoining rings (the rings are "fused") wherein at least one of the rings is aromatic, e.g., the other rings can be cycloalkyls, cycloalkenyls, aryl, heterocycles and/or heteroaryls. 
 
For example wherein the aryl ring (phenyl) is fused to a heteroaryl (pyrimidine) and thereby form a quinazoline group. 

Xia as evidenced by Walters discloses the compound of the formula above that encompasses the presently claimed compound, including n is 1, R1 is a substituted aryl, wherein the substituent is a quinazoline and R2 to R5 are each hydrogen. Each of the disclosed substituents from the substituent groups of Xia as evidenced by Walters are considered functionally equivalent and their selection would lead to obvious variants of the compound.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application, in the absence of unexpected results, to have selected these substituents among those disclosed for the formula shown above to provide the compound described above, which is both disclosed by Xia and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
For Claim 20: Reads on Formula I wherein R2, R3, R4 and R5 are each hydrogen, n is 1, and R6 is e.g. a quinazoline.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027. The examiner can normally be reached Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Boyd can be reached on (571) 272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Sean M DeGuire/Primary Examiner, Art Unit 1786